891 F.2d 287
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David E. ROSS, Petitioner,v.DIRECTOR, OFFICE OF WORKERS COMPENSATION PROGRAM, UNITEDSTATES DEPARTMENT OF LABOR;  Kitt EnergyCorporation;  West Virginia CoalWorkers' Pneumoconiosis Fund,Respondents.
No. 89-3240.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 31, 1989.Decided:  Nov. 24, 1989.

David E. Ross, petitioner pro se.
Barbara J. Johnson, Sylvia Theresa Kaser, Michelle Seyman Gerdano, United States Department of Labor, for respondents.
Before HARRISON L. WINTER and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Proceeding pro se, former coal miner David E. Ross seeks review of the decision and order of the Benefits Review Board affirming the Administrative Law Judge's denial of his application for disability benefits allowable under the Black Lung Benefits Act (as amended), 30 U.S.C. §§ 901, et seq.   Our review of the record and the Benefits Review Board's decision and order discloses that this petition for review is without merit.   Accordingly, we affirm on the reasoning of the Board.   Ross v. Kitt Energy Corporation, BRB No. 87-1704 BLA (Feb. 17, 1989).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.